Citation Nr: 0906793	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1972 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2008, the Veteran presented personal testimony during 
a videoconference Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

The medical evidence of record shows that, due to the 
Veteran's mental illness, the Veteran does not have the 
mental capacity to manage his affairs, including disbursement 
of funds.


CONCLUSION OF LAW

The Veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5103A, 5107(a); 38 C.F.R. § 3.353 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, VCAA notice is not required because the facts 
in this case are not in dispute.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).


Analysis

The RO has determined the Veteran is incompetent for VA 
benefits purposes.  The Veteran is currently rated as 100 
percent disabled as a result of his service-connected 
schizophrenic disorder.

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102 (2008).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

Here, a careful review of all of the evidence of record 
confirms the Veteran is still incapable of personally 
handling his VA benefits.  38 C.F.R. § 3.353(c); Sanders v. 
Brown, 9 Vet. App. 525 (1996).

On VA examination in December 2006, the examiner reviewed the 
Veteran's claims file.  He also gave the Veteran a complete 
psychiatric examination.  The examiner stated that the 
Veteran's GAF score of 38 was in the "major impairment" 
range because his judgment was poor.  It was noted that the 
Veteran had visual hallucinations, delusions, and confusing 
thoughts.  The report indicates that the Veteran's 
psychiatric symptoms rendered him unemployable and interfered 
with his social functioning.  The examiner concluded that the 
Veteran continued to be not competent to handle his funds.

In July 2007, D.S. submitted a statement which reads, "I can 
say that James Howard is cabable(?) (sic) of handling his own 
finances, and he is quite able to be responsible for his own 
bills and needs."

During his May 2008 videoconference hearing before the 
undersigned, when asked about the July 2007 statement, the 
Veteran said that he did not remember who D.S. was.  He 
indicated that D.S. was not somebody that he knew very well.  
He said that he was capable of handling his own funds.  
Although his guardian handled the payment of rent, the 
Veteran said that he had occasionally paid checks to the 
landlord.  He stated that he had not missed any payments of 
bills, and he did not keep any type of recording or filing 
system regarding his bills.  He indicated that a couple of 
years ago his psychiatrist had told him that he was capable 
of handling funds.  He saw his psychiatrist regularly.  
However, he testified that he tried to get a statement from 
his doctor that he was capable of handling his own funds, and 
his doctor would not give that statement to him.  His 
guardian maintained his checking account.  He said that he 
purchased some of his groceries himself, and he bought his 
own clothes out of his expense money.  He also testified that 
he had been to a VA competency hearing and didn't pass it.

There is no competent medical evidence to show that the 
Veteran is competent to manage his own funds.  The above-
cited competent medical evidence provides significant 
evidence against the Veteran's claim.  While he asserts that 
he is competent to manage his own funds, his statements are 
not the required evidence to establish this as fact.  38 
C.F.R. § 3.353(c).  Simply put, there is no competent medical 
evidence of record showing he is competent to manage his VA 
benefits - indeed, to the contrary, there is a significant 
amount of evidence specifically indicating he is not.  
Specifically, the December 2006 VA examiner opined that the 
Veteran continued to be not competent to handle his funds, 
and the Veteran testified at his May 2008 hearing that his 
doctor would not give him a statement that said he was 
competent to handle his own funds.  Therefore, he is not 
entitled to the presumption of competency because the 
evidence against his claim far outweighs the evidence 
supporting it.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102 (2008).

The Board has carefully considered the July 2007 statement 
from D.S.  Unfortunately, there is no indication that D.S. 
has had any medical training whatsoever.  The Veteran 
admitted during his May 2008 hearing that he did not know who 
D.S. was.  D.S., as a lay person, has not been shown to be 
capable of making medical conclusions; thus, her statements 
regarding the competency of the Veteran are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, while D.S. is competent to report what comes to 
her through her senses, she does not appear to have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, she cannot provide a competent opinion regarding 
the Veteran's competence to handle VA funds.

As the evidence overwhelmingly establishes the Veteran's lack 
of competence to manage his VA funds, the benefit- of-the-
doubt doctrine does not apply and his claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Sanders v. Principi, 17 Vet. App. 329 (2003).

(CONTINUED ON NEXT PAGE)





ORDER

As the Veteran is incompetent for VA purposes, the claim is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


